VAUGHN,. Judge.
The only assignment of error is that State’s Exhibit No. 1, the bag of marijuana purchased from defendant by the undercover agent, was admitted into evidence over the general objection of defendant. Defendant now argues that it was inadmissible because there was insufficient evidence identifying the exhibit as the same item sold by defendant. Defendant asserts that the manner of handling the bag by -both' the undercover agent and Triplett raises the possibility that the exhibit was improperly identified.
*101The agent testified without objection that he purchased marijuana from defendant and placed it in his pocket. A few minutes later the agent purchased mescaline from another individual at the defendant’s residence. The second purchase was placed in a pocket different from the pocket containing the marijuana and, approximately twenty minutes after the two purchases were made, the agent placed identifying tags on each purchase. On cross-examination the agent testified that he did not remember in which pocket the respective purchases had been placed but that,they had not been put together into the same pocket. The identification of the packages as containing, on the one hand, marijuana, a green vegetable material, and, on the other,.mescaline, a crystalline alkaloid, is sufficient to distinguish the packages and support the agent’s identification of the bag sold by defendant. The agent then delivered the package of marijuana to Captain Triplett. Triplett testified that he placed his initials on the back of the white tag which was taped to the bag when he received it. He later placed the bag and this tag inside an outer plastic bag which he sealed with the use of a heat-sealing apparatus. Then the officer testified, “[a]fter having sealed it up, I put a white label with my identifying numbers on it . . .” and he stated the code used. The evidence is sufficient to support admissibility of the exhibit. Discrepancies and contradictions in the evidence are for the jury to resolve.
Defendant also argues that the evidence was illegally obtained by means of entrapment. The record fails to show that the police’s agent procured, induced or incited defendant to commit a crime which defendant would otherwise not commit but for the persuasion, encouragement, inducement and importunity of the agent. State v. Caldwell, 249 N.C. 56, 105 S.E. 2d 189. Where the evidence indicates that an undercover agent for the police went to defendant’s residence and asked him if he had any marijuana for sale and defendant produced a bag which he represented to contain marijuana ánd which was later analyzed as marijuana and which bag defendhnt sold to the agent for $10.00, the defense of entrapment will not prevail since the agent did nothing more than afford defendant an opportunity to commit the offense.
No error.
Judges Britt and Hedrick concur.